United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
DEPARTMENT OF THE ARMY, NATIONAL
GUARD BUREAU, ARMY AVIATION
SUPPORT FACILITY, Ronkonkoma, New York,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1020
Issued: November 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 10, 2011 appellant, through his attorney, filed a timely appeal of the
February 3, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his recurrence of disability claim. Pursuant to the Federal Employees’ Compensation
Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant established that he sustained a recurrence of disability on
March 2, 2009 causally related to his May 9, 2005 employment injuries.
On appeal, counsel contends that appellant sustained a recurrence of disability when he
was removed from his position due to his accepted injuries.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 12, 2005 appellant, then a 45-year-old aircraft mechanic, filed a traumatic injury
claim (Form CA-1) alleging that on May 9, 2005 he sustained injury after falling out of a
helicopter onto his back and hand while inserting a rigger pin in the hanger. By letter dated
February 25, 2010, OWCP accepted appellant’s claim for a herniated disc at L4-5 and lumbar
disc disease.
On June 28, 2010 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period March 2, 2009 through June 25, 2010.2 He had separated from the employing
establishment. By letter dated August 2, 2010, OWCP advised appellant to submit a Form CA-1
if a new work incident had caused a condition to recur. Appellant was also advised to submit an
occupational disease claim (Form CA-2) if work activities or factors occurring over more than
one day caused a condition to recur. He was advised to submit a recurrence claim (Form CA-2a)
if he was claiming a recurrence of disability due to his employment-related injuries without an
intervening incident. OWCP stated that the current evidence of record was insufficient to
proceed with further development of appellant’s claim.
In an August 30, 2010 letter, appellant, through his attorney, contended that he stopped
work because he was removed from the employing establishment on the grounds that his May 9,
2005 employment injuries disqualified him from membership in the Army National Guard.
Counsel stated that appellant did not file any claim for wage-loss compensation following his
accepted injuries. He contended that there was no need to file a Form CA-2a or Form CA-2
because appellant had filed a CA-7 form following his removal on February 27, 2009. Counsel
requested payment of compensation and placement on the periodic rolls by OWCP for future
payments.
On November 5, 2010 appellant filed a Form CA-2a alleging that he sustained a
recurrence of disability on March 2, 2009. He stated that, following his accepted injuries, he
performed his usual work duties with no limitations. Appellant reiterated his prior contention
that he was removed from the employing establishment because his accepted injuries disqualified
him from membership in the Army National Guard.
An employing establishment health unit physical profile dated May 22, 2008 rated
appellant’s ability to serve as a soldier in the Army National Guard. Appellant was restricted
from carrying an assigned weapon, moving a fighting load at least eight miles and constructing
an individual fighting position. He could not perform push-ups or sit-ups. Appellant could not
engage in unlimited walking or running and lower or upper body weight training. He had
restricted motion, disc disease and recurrent shoulder dislocation. The employing establishment
determined that appellant did not meet retention standards.
On May 22, 2008 an employing establishment health unit surgeon reviewed the medical
reports of Dr. Roy M. Shannon, an attending Board-certified internist. Appellant had a herniated
nucleus pulposus at L4-5 and L5-S1, moderate stenosis at L1-2 and L5-S1 and disc disease. The
employing establishment reiterated that he was restricted from carrying a weapon or engaging in
2

On August 3, 2010 OWCP issued a decision denying appellant’s claim for a schedule award.

2

lower or upper body weight training. Appellant was also restricted from wearing body armor,
lifting more than 10 pounds, engaging in combat and being deployed. A medical retirement was
recommended on the grounds that he was physically unable to perform the minimum duties of a
soldier, which included firing an individual weapon, wearing a ballistic helmet and engaging in
aerobic activities such as, a two-mile run. The employing establishment noted that appellant did
not deploy with a unit on a previous assignment.
By letter dated June 27, 2008, the employing establishment advised appellant that he no
longer met its medical standards for retention in accordance with Chapter 3, AR 40-501.
Appellant was provided with several options which included separation from the Army National
Guard, an appeal to an active component nonduty physical evaluation board for reevaluation or
referral to the physical disability evaluation system for disqualifying service-connected
conditions. Appellant was advised about the penalty provisions if he failed to select one of the
above options by his suspense date of August 27, 2008.
By letter dated December 7, 2010, OWCP requested that appellant submit additional
factual and medical evidence in support of his recurrence claim. It asked for a rationalized
medical report from an attending physician which described a history of medical examinations,
treatment and the alleged recurrence of disability, medical findings, a firm diagnosis, periods of
total and partial disability with restrictions and an opinion with medical reasons on whether and
how his current condition was caused by his May 9, 2005 employment injuries. OWCP also
requested that the employing establishment submit factual evidence regarding appellant’s claim.
In a January 3, 2011 letter, the employing establishment controverted appellant’s claim.
It contended that he was a full-duty employee prior to his alleged recurrence of disability.
Appellant was never assigned light-duty work. The employing establishment asserted that he
received retirement benefits at the time of his alleged recurrence of disability. It submitted
personnel records which included appellant’s December 10, 2004 application for employment
and a SF-50 form which indicated that his disability retirement was effective February 28, 2009.
A description of his aircraft mechanic position stated that the position required military
membership.
In a February 3, 2011 decision, OWCP denied appellant’s recurrence of disability claim.
The medical evidence was found insufficient to establish that his disability on March 2, 2009
was due to his May 9, 2005 employment injuries.
LEGAL PRECEDENT
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition, which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment, which
caused the illness.3
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which he claims
3

20 C.F.R. § 10.5(x); R.S., 58 ECAB 362 (2007).

3

compensation is causally related to the accepted employment injury.4 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between his recurrence of disability and his employment injury.5 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.6 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.7
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.8 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.9 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.10
ANALYSIS
Appellant claimed that he sustained a recurrence of disability on March 2, 2009 when his
regular-duty aircraft mechanic position was withdrawn on the grounds that he was no longer
physically able to serve as a soldier in the Army National Guard. He retired as of
February 28, 2009. Appellant did not contend that the accepted lumbar conditions had worsened
such that he was unable to perform the duties of his regular-duty position. The Board finds that
he sustained an employment-related recurrence of total disability when his civilian position was
withdrawn by the employing establishment effective February 28, 2009, the date of his
retirement.
The Board notes that appellant’s aircraft mechanic position required membership in the
Army National Guard. The May 22, 2008 employing establishment health unit physical profile
found that he did not meet its retention standards for a soldier in the Army National Guard. It
found that appellant had restricted motion, disc disease and recurrent shoulder dislocation. The
employing establishment also found that he could not carry an assigned weapon, move a fighting
load at least eight miles or construct an individual fighting position. In addition, appellant could
4

Kenneth R. Love, 50 ECAB 193, 199 (1998).

5

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

6

Ricky S. Storms, 52 ECAB 349 (2001); see also 20 C.F.R. § 10.104(a)-(b).

7

Alfredo Rodriguez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

8

See Ricky S. Storms, supra note 6; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
9

For the importance of bridging information in establishing a claim for a recurrence of disability, see Richard
McBride, 37 ECAB 748 at 753 (1986).
10

See Ricky S. Storms, supra note 6; Morris Scanlon, 11 ECAB 384, 385 (1960).

4

not perform push-ups or sit-ups and engage in unlimited walking or running and lower or upper
body weight training. The May 22, 2008 employing establishment health unit state surgeon’s
case review recommended medical retirement on the grounds that he was physically unable to
perform the minimum duties of a soldier. These duties included firing an individual weapon,
wearing a ballistic helmet and engaging in aerobic activities such as, a two-mile run. The
employing establishment reviewed the reports of Dr. Shannon, an attending physician, which
provided a diagnosis of herniated nucleus pulposus at L4-5 and L5-S1, moderate stenosis at L1-2
and L5-S1 and disc disease. It noted that, in addition to appellant’s restrictions related to
carrying a weapon and engaging in lower or upper body weight training, he could not wear body
armor, lift more than 10 pounds, engage in combat or be deployed. The employing
establishment noted that he did not deploy with a unit on a previous assignment.
On June 27, 2010 the employing establishment medically disqualified appellant for
military membership based on the noted profile and review. It stated that he no longer met its
medical standards for retention and advised him to select from several options which included
separation from the Army National Guard by August 27, 2008.
The Board finds that the evidence establishes that appellant’s civilian aircraft position
was withdrawn on the grounds that he was physically unable to perform his required military
duties as of February 28, 2009 due to the accepted employment conditions. Appellant has
established that he sustained an employment-related recurrence of total disability when his
aircraft position work was withdrawn by the employing establishment effective
February 28, 2009.
The instant case can be distinguished from the Board’s line of cases dealing with claims
arising from individuals employed in a dual capacity who were injured while on active military
duty. In Patrick O’Hara,11 the claimant fractured his right wrist while on annual active duty in
the Army Reserve. The Board noted that he was not injured while in the performance of duty
under FECA, as his injury while on active duty had an insufficient relation to the performance of
his federal civilian duties. In Jerry C. Gilliam,12 the claimant filed a claim for an emotional
condition after being discharged by the Army National Guard for exceeding weight standards.
The Board denied the claim, noting that the weight requirement was solely imposed by his
military employment such that his resulting emotional condition did not have a sufficient
relationship to the performance of his civilian duties.13 In Evelyn Kay Cavness (Jimmy L.
Cavness),14 the Board denied a widow’s claim for death benefits. It found that the employee’s
death on February 25, 1986 was causally related to a June 22, 1984 myocardial infarction which
arose while he was in the line of duty on an active-duty training mission.

11

34 ECAB 493 (1982).

12

39 ECAB 1003 (1988).

13

Id. The Board also found against the claimant’s allegations that he was harassed by his civilian supervisors and
coworkers.
14

40 ECAB 1016 (1989).

5

Appellant’s accepted herniated disc at L4-5 and lumbar disc disease arose from his
civilian employment as an aircraft mechanic and not from active military duty. As noted, the
aircraft mechanic position description stated that military membership was required. The Board
has not precluded coverage where the injury results from civilian duties and disqualifies the
employee for a military status that is required for civilian employment.15 As the employing
establishment’s disqualification of appellant from the Army National Guard due to the accepted
conditions precluded him from membership in the military which was required by his civilian
aircraft mechanic position, the Board finds that he sustained a recurrence of disability and is
entitled to compensation for the claimed period. Therefore, the Board will reverse OWCP’s
March 3, 2011 decision.
CONCLUSION
The Board finds that appellant established that he sustained a recurrence of disability
causally related to the May 9, 2005 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the February 3, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: November 4, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

Michael A. Vestuto, n.3, Docket No. 00-184 (issued January 29, 2001).

6

